Per Curiam.-
The question presented is whether the city council, the legislative authority of the city, in authorizing its service-safety director, under authority of Sections 735.05 and 737.03, Revised Code, to make an expenditure of more than $1,000 for the fire protection equipment in question, may prescribe in the authorizing ordinance specifications as to the kind and type of equipment to be purchased.
Respondent contends that it cannot do so; that to do so *145■would be an encroachment on the executive powers given to the administrative office of service-safety director.
Statutes give broad powers to the legislative branch of a municipal corporation to authorize and prescribe what shall be purchased by the municipality and also to the safety-service director relative to duties imposed upon him. However, there is no statute giving to the safety-service director exclusive power to write the detailed specifications of contracts which must first be authorized by the legislative branch of the municipality.
This court is of the opinion that, where it is necessary for the legislative branch of a municipality to authorize an expenditure by the safety-service director in an amount over $1,000 as provided by Sections 735.05 and 737.03, Revised Code, such legislative body has the power to incorporate in the authorizing ordinance specifications and conditions binding on the administrative agency.
The judgment of the Court of Appeals is affirmed on authority of State, ex rel. Leach, City Atty., v. Redick, Dir., Dept. of Public Service, 168 Ohio St., 543.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taft, Matthias and Bell, JJ., concur.
O’Neill, J., dissents.
Herbert, J., not participating.